JONES DAY PARTNERSHIP CONSTITUEE SELON LE DROIT DE L’OHIO, USA AVOCATS AU BARREAU DE PARIS 2, RUE SAINT-FLORENTIN · 75001 PARIS TELEPHONE: (0)1.56.59.39.39 · FACSIMILE: (0)1.56.59.39.38 · TOQUE J 001 WWW.JONESDAY.COM lhesse@jonesday.com Direct Number: +33 (0) 1 56 59 38 72 July 26, 2012 BY EDGAR Mr. Martin James Senior Assistant Chief Accountant Division of Corporation Finance Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: EDAP TMS S.A. Form 20-F for the Fiscal Year Ended December 31, 2011 Filed April 26, 2012 File No. 000-29374 Dear Mr. James: We refer to the above-referenced filing of EDAP TMS S.A. (the “Company”) and to the Staff’s comment letter dated July 23, 2012. As mentioned in our telephone conversations with the Staff, the Company has begun to review the letter and prepare the responses thereto, but will require more time to respond given the necessity to consult with its external auditors and other advisors as well as due to the travel schedules of the relevant Company employees and advisors. After consultation with the Company, we therefore would like to confirm that the Company intends to reply by September 14, 2012. We appreciate your consideration in this matter. Please do not hesitate to contact me by phone (+33.1.56.59.38.72) or email (lhesse@jonesday.com) if you have any questions. Yours faithfully, /s/ Linda Hesse Linda Hesse cc: Kate Tillan,Assistant Chief Accountant, Securities and Exchange Commission Kevin Kuhar, Staff Accountant, Securities and Exchange Commission Tom Jones, Securities and Exchange Commission Geoff Kruczek, Securities and Exchange Commission Eric Soyer, EDAP TMS S.A. BUREAUX: AL-KHOBAR · ATLANTA · BOSTON · BRUXELLES · CHICAGO · CLEVELAND · COLUMBUS · DALLAS · DJEDDAH DUBAÏ · DÜSSELDORF · FRANCFORT · HONGKONG · HOUSTON · IRVINE · LONDRES · LOSANGELES · MADRID MEXICO · MILAN · MOSCOU · MUNICH · NEWYORK · PARIS · PÉKIN · PITTSBURGH · RIYAD · SANDIEGO SANFRANCISCO · SÃOPAULO · SHANGHAÏ · SILICONVALLEY · SINGAPOUR · SYDNEY · TAÏPEI · TOKYO · WASHINGTON
